Title: To James Madison from William F. Gray, 24 February 1825
From: Gray, William F.
To: Madison, James


        
          Dr. Sir,
          Fredericksburg Feb. 24. 1825
        
        Having again become Agent for the Reviews, I send you by this mail the January No. of the North Am: Review. No. 81 of the Edinburg Review is in the press and will soon be ready for subscribers. If there be any nos. preceeding these that you have not recd. which I have reason to believe may be the case, please to send me a memo. of them and they shall be sent to you.
        I also take the liberty of enclosing a prospectus of Malte-Brun’s famous work on Geography, which has, no doubt already attracted your attention. I should be pleased to have your order for a copy of it. It is receiving a patronage not only encouraging to the publishers but highly creditable to the nation.
        Being about to recommence the Bookselling business in this place, permit me to solicit your orders for any Books you may want. Very respectfully Your Obt. Svt.
        
          W. F. Gray
        
      